Citation Nr: 0005806	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anemia as a chronic 
disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for carpal tunnel 
syndrome with numbness of the hands as a chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to an increased rating for residuals of 
closed head injury with headaches currently evaluated as 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to October 1991 
with a period of service in Southwest Asia from January 7, 
1991 to May 12, 1991.  The veteran was the recipient of the 
Southwest Asia Service Medal with two bronze service stars.  

By rating action of March 1992, service connection for 
residuals of closed head injury with left temporal craniotomy 
and evacuation of hematoma was granted.  In August 1997, the 
veteran filed a claim for service connection for carpal 
tunnel syndrome and anemia, and filed a claim for an 
increased rating for his service connected residuals of a 
head injury.  This appeal arises from the September 1997 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that denied the veteran's claim for service 
connection for anemia as a chronic disability resulting from 
an undiagnosed illness; denied the veteran's claim for 
service connection for bilateral carpal tunnel syndrome with 
numbness of the hands as a chronic disability resulting from 
an undiagnosed illness; denied the veteran's claim for 
service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness; and continued the 
evaluation of the residuals of closed head injury as 10 
percent.  A Notice of Disagreement was filed in September 
1997 and a Statement of the Case was issued in October 1997.  
A substantive appeal was filed in October 1997 with a request 
for a hearing at the RO before a local hearing officer.  In 
February 1998, the abovementioned RO hearing was held.  

The issue of entitlement to an increased rating for the 
veteran's service connected closed head injury with headaches 
is the subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran has submitted some evidence that he currently 
has anemia as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.

2.  The veteran has submitted some evidence that he currently 
has fatigue as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.

3.  The veteran has been diagnosed as having carpal tunnel 
syndrome; his allegation that his carpal tunnel syndrome with 
numbness of the hands results from an undiagnosed illness is 
not supported by evidence which would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for anemia as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999). 

2.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for carpal tunnel 
syndrome with numbness of the hands as a chronic disability 
resulting from a undiagnosed illness.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1998); 
VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in May 1988, no history 
of arthritis, rheumatism, or bursitis, or bone, joint, or 
other deformity was reported.  No history of neuritis was 
reported.  No history of frequent trouble sleeping was 
reported.  The veteran reported swollen joints.  It was noted 
that the veteran had swollen joints after injuries.  On 
examination, the veteran's upper extremities, neurological 
system, and psyche were clinically evaluated as normal.

A May 1997 report indicates that the veteran participated in 
the VA Persian Gulf Registry and had an examination.  It was 
noted that the veteran had anemia, with hemoglobin at 11.7 
percent.

In August 1997, the veteran filed a claim for service 
connection for carpal tunnel syndrome and anemia.

Received in August 1997 was a VA record from March 1997 
wherein the veteran complained of numbness in both hands for 
the past two and a half years.  He had also had fatigue since 
1992.  He was able to do his work, but complained of a 
general loss of energy.  The assessment included that the 
numbness may be carpal tunnel syndrome, and the veteran was 
to be set up for nerve conduction studies; as to fatigue, the 
veteran was to get a thyroid profile.  

By rating action of September 1997, service connection for 
anemia, fatigue, and bilateral carpal tunnel syndrome with 
numbness of the hands as chronic disabilities resulting from 
an undiagnosed illness was denied.  The current appeal to the 
Board arises from this action.

On a VA outpatient record in September 1997, it was noted 
that the veteran was afforded a Persian Gulf examination.  He 
had symptoms suggestive of carpal tunnel syndrome and 
underwent EMG testing.  The diagnosis could not be made on 
the basis of the nerve conduction velocity.  Additionally, 
the veteran was noted to have moderate anemia with 11.8 grams 
of hemoglobin and iron loss indices.  The assessment included 
anemia with iron loss indices.  His stool was hemoccult 
negative.  It was expected that it was most likely a 
hemoglobinopathy although occult blood loss was possible.  
Additional tests were to be done.  

On a VA outpatient record in October 1997, it was noted that 
the veteran was found on Persian Gulf examination to have 
anemia.  He was referred for laboratory studies.  The 
assessment included anemia.

On a VA examination in February 1998, the veteran complained 
of numbness and tingling in both hands.  On examination, the 
veteran had no deformity of either hand.  He had positive 
Tinel's and Phalen's signs.  The impression was bilateral 
carpal tunnel syndrome.

On a VA examination in March 1998, the veteran reported that 
a few years ago, he was told that he was anemic; however he 
was unable to say if there was any workup for that anemia.  
He did not remember if he was ever treated for anemia.  He 
did not volunteer any symptoms which could be ascribed to 
anemia.  The laboratory tests showed hemoglobin 11.6 grams 
percent and hematocrit 36.3 percent.  The veteran had a 
hemoglobin electrophoresis which was reported to be normal in 
October 1997.  Additionally, in March 1997, the veteran had 
thyroid function studies which were all normal.  The 
impression included microcytic hypochromic anemia, etiology 
undetermined.  It was noted that the veteran had a relatively 
mild degree of anemia of the microcystic type which was 
usually seen in patients who have lost blood, who had 
abnormal hemoglobin, or who had chronic conditions leading to 
a bone marrow failure.  The veteran had had this condition 
for several years, and from what he reported, it seemed to be 
a chronic situation.  In trying to explain the veteran's 
anemia, it was possible that he had a slow degree of bleeding 
most likely in the GI tract.  

At an RO hearing in February 1998, the veteran testified that 
his anemia was first discovered upon physical examination 
after his return from the Persian Gulf.  His doctor gave him 
pills to take as treatment.  The veteran testified that he 
would get tired faster than he used to, even after sleeping 
all night.  The veteran complained of problems with his hands 
hurting and getting numb.  

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal with two bronze service stars, and that he served in 
Southwest Asia from January 7, 1991 to May 12, 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (1999), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

A.  Anemia

The veteran's claim concerning service connection for anemia 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  As noted above, the claims file indicates 
that the veteran served in the Southwest Asia theater of 
operations during the Gulf War.  VA treatment records from 
after the veteran's service show that he has anemia with an 
undetermined etiology.  This constitutes at least some 
evidence suggesting a nexus between the veteran's anemia and 
an undiagnosed illness.  Therefore, subject to the Remand 
section below, the veteran's claim concerning service 
connection for anemia as a chronic disability resulting from 
an undiagnosed illness is well grounded.

B.  Fatigue

The veteran's claim concerning service connection for fatigue 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  As noted above, the claims file indicates 
that the veteran served in the Southwest Asia theater of 
operations during the Gulf War.  He has complained of 
symptoms of fatigue since his return from his active duty in 
the Southwest Asia theater during the Gulf War.  Moreover, as 
noted above, the veteran has submitted medical evidence of a 
nexus in the form of the August 1997 VA examination noting 
that the veteran had fatigue and a March 1998 VA examination 
wherein it was noted that thyroid studies were normal.  This 
constitutes at least some evidence suggesting a nexus between 
the veteran's symptoms of fatigue and an undiagnosed illness.  
Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is well 
grounded.

C.  Carpal tunnel syndrome with numbness of the hands

The veteran's claim concerning service connection for carpal 
tunnel syndrome with numbness of the hands as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  The claims file indicates that he has been 
diagnosed as having carpal tunnel syndrome in a February 1998 
VA examination report.  In paragraph 15 of its precedential 
opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's carpal tunnel 
syndrome and numbness of the hands has been clinically 
diagnosed, and therefore he has not submitted evidence that 
any symptoms are the manifestations of an undiagnosed 
illness.  Thus, the veteran's claim concerning service 
connection for carpal tunnel syndrome with numbness of the 
hands as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the appeal 
regarding the claim for service connection for carpal tunnel 
syndrome with numbness of the hands as a chronic disability 
resulting from an undiagnosed illness is denied.


ORDER

The claim concerning service connection for anemia as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  To this extent the appeal is granted.
 
The claim concerning service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  To this extent the appeal is granted. 

Entitlement to service connection for carpal tunnel syndrome 
with numbness of the hands as a chronic disability resulting 
from an undiagnosed illness is denied.



REMAND

As noted above, the veteran essentially contends that he is 
entitled to service connection for anemia and fatigue as 
chronic disabilities resulting from an undiagnosed illness.  
The Board finds that new examinations are necessary in 
relation to these claims.  As to anemia, a new examination is 
necessary to determine whether or not the veteran's anemia is 
attributable to a diagnosable disability or whether it is a 
manifestation of an undiagnosed illness.

As to fatigue, a new examination is necessary to determine 
whether or not the veteran has objective evidence of fatigue; 
whether he has chronic fatigue syndrome; or whether he has 
chronic fatigue as a manifestation of an undiagnosed illness.  

VA's criteria for diagnosing chronic fatigue syndrome appear 
in 38 C.F.R. § 4.88a, and were revised effective July 15, 
1995.  [A new Diagnostic Code 6354 was also established so 
that once service-connected, disability ratings might be 
uniformly effectuated].  Specifically, the pertinent VA 
regulation concerning the diagnosis of chronic fatigue 
syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

Additionally, the veteran contends that the RO erred by 
failing to grant a higher evaluation for a closed head injury 
with headaches.  He has thus stated a well-grounded claim for 
an increased rating.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examiner in the February 1998 
examination report indicated that there needed to be follow 
up as to the issue of residual contusion seen on a 1995 VA x-
ray.  Further the examiner noted that a magnetic resonance 
image of the brain had been requested.  There is no showing 
that this report is part of the file.  The duty to assist a 
veteran as provided for in 38 U.S.C.A. § 5107(a) has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Thus, another examination should be ordered.

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that an appellant might be entitled to 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  The RO should determine if separate 
ratings are assignable for the veteran's cranial scar. 

Additionally, there is evidence that the veteran has been 
treated at the Columbia, South Carolina VA Medical Center.  
Treatment records from this facility should be requested 
prior to any VA examination.  Additionally, there is an 
indication in the record that the veteran had a VA Persian 
Gulf Registry examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to these 
claims.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for anemia, fatigue, 
and a closed head injury with headaches.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  The records 
requested should include those from the 
Columbia, South Carolina VAMC.  The RO 
should also request from the veteran 
evidence of nonmedical indicators of 
fatigue, such as documentation of time 
lost from work, evidence affirming 
changes in the veteran's physical 
abilities and appearance, etc. 

2.  The RO should obtain the veteran's 
Persian Gulf Registry examination records 
and associate these records with the 
file.

3.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claim 
concerning anemia and fatigue, as chronic 
disabilities resulting from an 
undiagnosed illness.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examinations.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  Examination for anemia: The 
examiner should determine whether 
the veteran has objective evidence 
of anemia.  If so, the examiner 
should note whether it is at least 
as likely as not that manifestations 
of the veteran's anemia are 
attributable to a known diagnostic 
disability or disabilities.  If the 
manifestations cannot be attributed 
to a diagnosable illness, the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf War, 
or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

(d)  Fatigue examination:  The 
examiner should specifically 
determine whether there are 
objective indications of fatigue.  
The examiner should also determine 
if it is at least as likely as not 
that the veteran has chronic fatigue 
syndrome (see criteria listed above) 
or another known diagnostic entity.  
If the symptoms cannot be attributed 
to an diagnosed illness, the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf War, 
or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions 
contained in the claims file which 
contradict his or hers, the reasons 
for the disagreement should be set 
forth in detail.

4.  The veteran should additionally be 
afforded a VA neurological examination to 
determine the current severity of the 
service connected closed head injury with 
headaches.  The RO should ensure that the 
notice of the examination is sent to the 
veteran's current address.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  In this regard, the 
examiner should determine if the MRI 
recommended by the VA examiner in 
February 1998 was accomplished.  If not, 
this study should be ordered.  If it were 
accomplished, the examiner should assure 
that the results are of record, and that 
he/she review same in conjunction with 
the examination.  The examiner should 
note the complaints of the veteran and 
any objective findings.  It is imperative 
that the examiner indicate whether there 
is evidence of multi-infarct dementia 
associated with brain disease.  The 
examiner should describe the scars 
resulting from the closed head injury and 
note whether any scars are painful and 
tender on objective demonstration or 
poorly nourished with repeated 
ulceration.  If there is any 
disfiguration resulting from the scar, 
the examiner should discuss the severity 
thereof.  Finally the neurological should 
note whether there is any objective 
evidence of purely neurological 
disabilities such as facial nerve 
paralysis, etc. attributable to the 
service connected disability.  If so, any 
nerve affected and the degree of 
disability should be indicated.  

5.  Thereafter, if the neurological 
examiner diagnoses the veteran as having 
multi-infarct dementia, a psychiatric 
examination should be ordered.  The 
examiner's attention is directed to the 
rating schedule pertaining to Dementia 
due to head trauma.  The criteria are as 
follows:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name....100

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near- continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships....70

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships....50

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent 
events)....30

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication....10

A mental condition has been formally 
diagnosed, but symptoms are not 
severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication....0

38 C.F.R. § 4.130 (1999)

The examiner's examination with regard to 
the veteran's mental status must address 
those criteria listed above in the 
regulations in relation to the service 
connected disability.  However, the 
examiner must not assign a rating.  A GAF 
score should be given, and the examiner 
should explain the meaning of the score.

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  If 
the veteran fails to appear for the 
examination, the RO should consider and 
discuss 38 C.F.R. § 3.655.  If this is 
the case, the RO should include a copy of 
the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


